apne COMPETE NE

4
gon

 

LAAUWAL FACHA/) - 44525

: : . 7
Name and Prisoner/Booking Number

ole MAY 4 2020 4
Place of Confinement
SUSAN Y. SOCANG

0-99 [0S 6-18 CLERK, U.S. DISTRICT COURT
wee Bee NORTH DISTRICT OF CALIFORNIA
° OAKLAND OFFICE

 

SOLEPAP C.A .4394 (bo
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

. )
MAAYWAL FAZWA a)
(Full Name of Plaintiff) Plaintiff, )
) _ ALi 7 DV i
v. ) case no. (9 ~CV QOKAL } GRP
) (To be supplied by the Clerk)
(14 ¢o5s CQ QAK oF ropeetions . )
(Full Name of Defendant) \ )
(2) M. yo Son 5 )
) CIVIL RIGHTS COMPLAINT
(3) 4 feAiin = ») BY A PRISONER
)
(4) “ous oF 5 ) Original Complaint
u Defendant(s). ) irst Amended Complaint
| check if there are additional Defendants and attach page I-A listing them. ) Cl Second ‘Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
YA 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
Oo 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
‘Ke Other: 2% U-9.c (>I) 1307

2.  Institution/city where violation occurred: iow 9 $e AT STATE C}RISoR

Revised 3/15/2016 al
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 2 of 44

B. DEFENDANTS

 

 

 

 

 

 

 

 

1. Name of first Defendant: S€€ o¢ (ei HAL Fo@ maT iw BAK . The first Defendant is employed as:
(Position and Title) " (Institution)

2. Name of second Defendant: . The second Defendant is employed as:
(Position and Title) “ (Institution)

3. Name of third Defendant: : . The third Defendant is employed as:
(Position and Title) . (Institution)

4. Name of fourth Defendant: . The fourth Defendant is employed as:
(Position and Title) " (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? LI Yes 1H No

2. If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 3 of 44

D. CAUSE OF ACTION

CLAIM I
1. State the constitutional or other federal civil right that was violated:

 

 

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
ST Basic necessities L] Mail L] Access to the court ‘f Medical care
] Disciplinary proceedings L] Property LJ Exercise of religion L] Retaliation
C1 Excessive force by an officer [_] Threat to safety LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? 4K Yes LI No
b. Did you submit a request for administrative relief on Claim I? [Yes L] No
c. Did you appeal your request for relief on Claim I to the highest level? At Yes [I No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 4 of 44

CLAIM II
1. State the constitutional or other federal civil right that was violated:

 

 

2. Claim IL. Identify the issue involved. Check only one. State additional issues in separate claims.
_] Basic necessities | Mail L] Access to the court LJ Medical care
_] Disciplinary proceedings L] Property L] Exercise of religion L] Retaliation
C1 Excessive force by an officer [LJ Threat to safety CJ] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? L] Yes LINo
b. Did you submit a request for administrative relief on Claim II? L] Yes LI No
c. Did you appeal your request for relief on Claim II to the highest level? L] Yes LI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 5 of 44

CLAIM III
1. State the constitutional or other federal civil right that was violated:

 

 

2. . Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities L] Mail ] Access to the court L] Medical care
L] Disciplinary proceedings LJ Property LJ Exercise of religion LJ Retaliation
(J Excessive force by an officer (J Threat to safety L] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? [Ll Yes LINo
b. Did you submit a request for administrative relief on Claim III? (1 Yes LI No
c. Did you appeal your request for relief on Claim III to the highest level? Ll Yes LINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 6 of 44

E. REQUEST FOR RELIEF

State the relief you are seeking:
SAE oO AAT pr uk GAUUK PE TUE For

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct. a
Executed on f- ~ 30 — 2a 20 pre

DATE “SIGNATURE OF PLAINTIFF

 

CWASTIA Pevites E-G6e2| [pr-teod Lair
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 7 of 44

MAI WAL FARIA , ) 194325
SV/SP 1.2. Box [250

> Soicvnn, c.A.4

39Go
THe SUC ER oR COVET id THE STATE OF CALIFE RNA

MAUWAL FAG-GA , Céseé No.

PLAINTIFE, CamMmPrArns tT UNOTH 29 U5. IVS.

v

). Foss ~Cuner peri Ty WACPEN,
et. AL, $uE0 in TREIA dFELCAAL
AUP WOIVIDUAL CAPACITY ,

PEFERPANTS

INTRODICT ont

Tals IS A CIVIL BIEITS COMPLAINT AcTioNW FILer By MAUWA| FACHA A
STNTE PRA SHIER Fo DAMAGES YUDET, YU. 5.6» SEC MTHS AUP THE AMECLCAUS
WTA OWAGI LIT ACT, 42.0.5.0. (2loT AD EEUAEIAT ATION ACT, 24 VEC. 19H, SEC.
56H, MASOIVE DELIBERATE INOIFECELCE To AL HEALTH Avo PAPERS By TAS GEMTAL,
OF TUE BASIC HUMAN NISED~ WHERE CLANTTIFE Was SBECT To VUS ATA LIVING
Comrise Buy “THe LEAKAGE BUUNIAE Ts MLALITTIEFS CELL By THE Te1LET PAWEL °
TST WkeEr ave HE HAD TO CLEA i TUP CoS TANT Ly . TALS IS IN VOL Tod oF THE

STATE AVE THE (2 ST, AO 14 Ot AMEMOME NTS DE THE U.S. CONSTITITise) |

V- Tats coer HAS YA SateTion OVER THES PLAINTIFFS CLAIMS oF VISLATieN = 9F

THE STATE AND FEQECAL Corot TUTeN WNIPER ZH V.5.6- (251 CII AM0 13437 42.5.0.
Case 220-<1-02206 fel Dblisaiies Eheyhbieatoo Page 8 of 44

1443, 2499.0. (ZOU ( ToeT Clam) -

2+ Tae FLAW TIER, MAUWAT FACHA, WAS WCAcc€EatTeD AT Bien DéseeT STATE
PASoW QDURIYE THE EVENTS DESCAIGED IN THIS COMPLAYT:

3. DEFEVPANTS PLIE M. joiirson) ,AM? SOT ). Feawey ACE EMeLo\ ees AT
HOS (wien 9esEeT ) ASMA NTEV CE To BUSIFE AND SECLE Te WlEsttTuy OF THE
WFEASTEUCTUCE OF Tae WSTITUTIon »

4. ALL THE VEFELDAMTS HAVE ACTED? AND CTIIE T6 ACT UN0ER THE CoLoe OF

STATE LAW) AT ALL TMS EECEVANT To THs comer oT.

STKEMENTS OF FROTS
S.on Aft [Hle, PLAWI TICE FILER A MPLA T VIA ot TART FHOM NoVEMGER
2G To AUGUST Ly, Lele ,THEté HAC GEEW LERKAGE-EZOM UPSTALES SUV EE UN
C~ SéeTow ANOS THE CHASE NEK1 Te iT WITH SEWAGE WATER AMD HAZAC DUS WASTE
TART FaLLeNEO DoW To AW) CELL Guy THE Bie 7/ si PAWEL «
&. PLUMeE M- youresh Vin VST EEPaitEer Tae UGAK. HE STATED To HAG FETA CEO
IT BOT HE Gio VeT of Ws ATIEMPT FAILED . .
1. PEAMTIFF Suga TED Foti 2238 To PLANT OPS BEFOGE 7/22 [22 c, fE> US Tine
EMELCEVW, WOK DELS WT NEGATIVE CesT .
Y. PLATE as WTEeeview er Buy WA. ott Ser) OL-TSZECLIL, 216, AD DOCUMENTED »
Tak UG CEPRICED “Tae AK. TAVITIEF Tole yo/Son TART UT 1s STL LEAhtWe + poor
AAIE PUM ITER Wolo WiTHE@awLl THE Go2 SOT FLALOTIFF Die eT.
VT. ov V/I5s/Zole , curEer S€eTly WAe0EM (COW) Te 935 STATED TANT UT
DoES DST MEET THE CR TIER OFA STAFF compen.
19» Jae POST Lee L CE PON SE IV TAS OZ WAS POETIALL iy oeANTEP ow
(fie /raie, toweve®, TE LEAS ST LU WECE NST BEFAIZED «
Ile id Tae S€coir LEVEL COS RSE (scé) CoFTEMsy, PEAIWTIEE STATED THAT
Tae BULAWE STAFE STATED THAT OVER So ure oF 087-5 HAVE BEN suemiTIcg Fee

LE Nes MST EWE ZEPNEED WCLUPILG PALOTES CELL -
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 eae 9 of 44

(2. - PURE TAC HoVSiUG ASS eWMEMT IW HOSP FACILI G., Bd(L0. 4 cole (42

+ Flom SEPTEMBETL 2015 Trserorl Juve 21, & FER1e0 OF AG2IT 4 MoNTAS THE LEAL.

WAS NeT C€gawen even ALTER MAM yy iWPo@ Mac Avo FePMAL Ce@uest T Ds So.

3. Duewe TAE T MoI (HS MAM) TIME PLOT EE SUFFELED MODE FEe SPAMS
of Locke pryns Whete HE SPENT 2H Hels A DAY IY EMS Aseta MENT EVHAAVE
TAG esTeU AL Te URZAL 99S COVPTOD Te AT sicic -

14. PLAWIIIER SF FEcem usa TAC Conia § To THe GAC HUMAM WEED
ANP EX C236 UA Te hit oVS Ave MAYBE (2ZEMEAE LE HAZMOG H(S HEALTH .

US. PLUMITEE 1S & ZECEICIAMT To THE ADA , WE (5 Mo@ILy IMenieeo AYP AT The
Time Mealy IMPAIZED - BT THETIME HEWAS 1) A WEEL CHAIR 025 T 6 CCEEN oes Ti ,
AS (LESEMH BED ev) A POC i) Coent_ AT MVLE LEEK STATE VU san (mcs) :

1G. PLALITIFE HAD A AACO Te CLERVIE THE LEAICeD SEWAGE WATETT « HE
pole Fot@c& HIMSELF To CLEA UMN Ter STHEESES Co87- SEA CERW, To Ws IEE Ap
&Mo7THS PLoS PLOSTATE SECOAY wc CAUSE EXeAUTI ATC PAW. | SUFFELED
AXSEG oN WE DELIGATE IM EE ELE Ff M- yas Son Ave HS SUPELIeES Werle FAILED Ts
SEM TART There EMPOWERS Te 99 Taeue ‘SoG -

(q . Br THe TIME PUMOTER Buemiter “To THES Or to/ 2-1 [ez lo, ue
ASSECTED Trt PHYS O10 HOT PECAIZEM THe LEK S ,AS HE ste év HE DI9 oF
He EVA PIC AT ALL -
i® . Tne sem Ceseoureo Guy SET. y. FALE, STATES S THE POST Wette oer.
was vem Tes July 2, 2G -- SUTHEN STATED, EWE TAC FLO DE NVEMBEL 2015
To SELEMGBER Loic TWo AvpT[ NAL Wate cf 01S WEle CLEATEO Gy 70-1 M. prinsow
“
1. Tue SET ) FERILEW Fu Tinere STATES. On FEGIREW 1,201, 7-1
M. ) sith 00) CERINUZEO Uput SKK PeAoa Avo ajeckeo The TeileT. of APAL 7, Zoi
Au. WM: Joi Sond WELLE Foe HATO Lens GEN THE CAEL wwe cet -
TAG CPALS Witte YEE? Gv 7-C- IE MA. yeu Soe, ow GEL Ul, Zoic (AVP

/

ACK WY of VWEAGEL (% 216 J
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 ye of 44

Zo. +) Feaiveny ASSERTS Taal The LENS WECE Doprease , CEPAIZED | AND
TWAT MRT Anse Is ly Weenie open Gey TH? BSsts TAYE oF CL. W. M. Jou Sor.
—_ TAs [6 A LIE. THELEAK WANS NEVETL GEGAIZED .
2t_A GA. ~Z22 Feem WAS CECEIVED oF 7/21] ole As Acker sVJLGCcED .
ZZ. Tne Sur WAS endti ACh CENTIED AS (FTE LEAK ACE WAS ADOLESSED ©
FEAL TOF SUFFER THiS USA) TAC) CoP Tisnd Fore 1 Montas,
23.¢0L.0M. panier AY? SOT ). FCAILEW PLAN LI FALSIRED Documen(s To
MALE SEEM Tat THevy DO THEE) oF weve, PAUIEE DECLACES TART s HST TEE «
2H Tye Tito LEVEL COS POY SE (TLE) CAFE NO! LY OOZIS , PENLEP Tue vo2
ow FEGVARy 23, 217 [TATE AYO ZeTECET VE parsons Arte FeAILEWS CES PONE
TAAT THEW, reTTAELe jo$ . Fout-(y) Woete of oeres Tal Wee LecaTep ave Taal Thevy
WEALE ACPLESSED .
2. Trp en 0ST FT Mow Tas OR PLNITEFS HsUivC AS Sere OT HE ComelaiveD
TORT HE LS SUFFER From gai WE Te als MeplCAl coupilow THAT WEE EXACECORTED

WET. OTH WALL CLEA CS Tae-SEWASE LEAICACE WY IS Hove Assis MENT,

— Vea TRE Con/pitia §
26. 7e-D M- ylang WAS PEUGEEATE (MIIFECENT Buy FAILIG To CEPAYE

Te Lene. FYETRET , HEUES WT SET. )- Ftatlety Buy FALLEN) WC pac Ta EX CESS

THAT THE LEA WAS CEPAUZETD avr UPHELD Bn Te Poor AMM STAATioN -
21. 6°72 Loot yose-lL- 029425 , ULECASEM “IeotZAe was TENE O AT

THe [LA @ OTEAETIALEY atatlee AT TACFLR AUP slit % CeFLEecT THA] THe POOSLEM

WAS CECMLED. PEA MER Cor (EVos TRAT (Tu fs Z eT -

EKWAUST op) OF EEMER(ES
ZS. PLLWI TIFF HAS Fly EXUAUS TED HIS AomMWIl STCAT VE CEMERLES AT
TAC We TW To UAL LEVEL -EXHAUSTiow IS pATE STAMPED 2/22/za1T, WELL WT)

Tae STATUTE PFPLUATAT oS AUP THE PLEA 1205.0. 19478 . PRT NOW PLaPEMLy
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 11 of 44
A

S

FILES To Tits Fepetac CoveT.

AMECUCAIHS VTA PISAGI(LI Ty Acct G OAS
ZY ZL TEE ISa CELEC (ET oF THE ADA € Ws [5 bier ht AYe por Tar Taw

METALL, IMCAIEED , AM ING other Ta wes .

CLAIMS Foe CEUIEF
BO. TAS ACT ONS OF DEFEVPAOTS M oH Json | Buy FAIS TH PECANS

TELE AACE WORE Kove PEULERKTE WS marnereeOT, MALICis/3 Ap ENASTIECR Un ALP
CBTITUTES COUEL MUD USL PU ASIMENT IN) VIEATion? OP TAG ETE! AMEUDMEIT

oO THEN:S. CoMSTITIG or AVS STATE CET UNOCAL SUPPLEMENTAL UU S01 Tis J »

3 TAG ACT oN OF DEFENDANT). FeAILEW pO Ape? T Bey FALSIFY IG

PLUMENTS AM? TAG EALULE VisLALiy pISPECT TAC ACER WITHTHE LEMEAGE CoMPLayre>
AZOUT ComSTTITES DEU GENTE (ren EUCE, MALIC( 0S AP SADISTIC AWD Cons TITIES

CLUEL ALD USUAL PUVISUMETT 0 VIL ATs OF Tyee TH AU? [Ht THAME MENnTS of

ee US. STITT iow Any STATE BELT UMP ER_SURPLEMENTAL JUS OIC Tio *

ZELLEF CEQUESTED
Wee eho , PNITIFE CE PUEST HAT Tats Cov@T CHANT THE

Follaie ¢eLier:
A + AWACD Com? CsA Toy DAMAGES (Y THG-FoLtou WIC AMouwTS :

i. Kz5 ,o°2 / et by Avp sEVEErUY) AGCAVEST DEFEYOCATT Juson
ANOS ELAILEH) For Tac FLUC CECA THE-LEMKACE CAUSE FAY bICAL AYO EMSTeAL
IM HES Que Meee ET TT THe METAL ILLES of Bi-ea re olAcHsalS +
2. bso 900, je y ALD SEV EEA AGA ST pEfErnr 7s Jjuveor ANe
FeAllety Fo TE RAUSA CAT OV of coomenlaATion GB Tew To CELACEUAGI Uy Tue
CAE CUMDIIEF THE PEPER VAT or OF THE POTS STATE A Gove, BE AUDA eT

PANT WC Boy THE MAD CULATISM OF TE PROCESS (Y CONECTI on VATU THLS ComPLAIT,
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 12 of 44
B.AWeEeO CUM TIVE DAMAGES WO THE Folle  AMouN (5:
1. 6 25,005 Era AGAINST DEFER TS Jui on AUD FEE .
Z; HF 5e,~ EACIA AGAINST DEFEND ADA )PHir5o AU? Falter For_

FAS FG GAlALI MENTAL MCUMENTAT ow? *

CCEA suey oT CELE hes (TT MAY) APPEAR THAT PLAWINEF 1S EVTITLE? +

OnTe* ZO -Qe20
CECT Ful SVCIATIED ,

=

Faena 5-4 4325
SVSE 7.2.8 5K \350

SovErac,cA WqCo
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 13 of 44

MEMe EAIOUM OF RitTS Ave AT Heil eS
IWiecvcfior)

FLATTER Covstavi ly ZEPCST We To tae LEAK _CEPRIZED CVEET MoS IHS
WoT CEPA AMDVOTS TS DELI ZECHTE DEFENCE FUCTHEL TRE MA [SceMpveT CoO] IVES
WHELE CORSETS WOLE EAL SUE “To MNCEARP EI. Trace THE LERIC WAS CEPAICED . PLA EF bs

Mer {ntl AV? Pinygte ALLS Meiden (pISAgLer ) phe HAC ae CECHVED & IW 6 SEEM V) .
& MadTAS CLIO A MLSTRTE Setee My HE SUFFERS FROM PA DUET THE SERCETS ae
Wale WAM HE CLEAVES Tet SEUME WATER LEAteo Te its HaU3 ITE ASSL crew (Prot
MSM TAS THE CONSTANT CLEAILG CAUSED THE HEALIUG (ROCESS TS (ELEVAEA ELE WAU «

TAG ACMI STORTION WAS PLILED OY MSTILE PE THE LEA Aun ZAINTIEE nti >
SUSTEMBT ALU PRAFED To PACEEUDPAL ASSERTIVE TART TNE Lene WAS GEPMLED
BOT IT MEVLWAS -

CLM TIEF MAS AT Tae EUNAuce oT PRTIENT (€2F) LeveL oF CAZE(LC) J THE
MEePTAL NENT settee vAWetry ystems (Mase S) SUES FROME MEUTAL (LL E9S

OF Gi AA YL JME IOS EO Foy BLU EUCES PILOEESS Lo JAL. AS A VACNICE OF DL AC MOSES
AMG Gee DLUMEMIED [2 PLAITIERS MEDICAL ILE SING (474 . PLAIPTWE( $ ALS6
? pluys|cALliy Hs BLeD Gus Tet WILL EV yyy HE TOSPECTS ALP GraviSlous oF THE

ADA AVD EA .-

Cor T
The ceVINY OF SATAY Corio 5 THRU ACE CLERC CSTABLIElico
AD TRE AOMWSTER Tio? WAS PLILED on UTCE WITHTHE ELATAN CO
T\SAGCHED AWD FALAACATI on OF DacUMETS Te PIE UNA Wry Boy THE
PEUCHETE WAPWTHEICEE 16. 1 IL Ko OF STETE TIT UE SANPLE ~
MENTAL ) AH soo? AUP TAG FEPECAL COS TITUT OW -
Tis CASE (5 Beales COMM Ap EASY) w He FL J M. Jats Sond Fa) 4p To
connPeve Thuy ZEA THE LEA OR LIES AGT Eye ATTEMPTING TH ZEPAIRIVE

IT. Tae FALSIEI CS DocuMEUTATI ow W TUE ATTEMPT To ESCAPE LIABIL I Ty >
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 14 of 44

TAS YOLAT oW FALLS CEFECT I To Og BEATE IOI GEICEe AS CeEO(LATEn tr)
ESTELLEV GAMBLE, 24 Uo. TT (a7), CAME V BEWA WS, SI VS BLS, BSLOAUY) |
(TEFACMER TEST HOLL 9S THAT THE oN) EVE ComP JE T (9 NECESERE Vy
BEDIGE Peres CAN OM LW Mave ALLGERTION,S THAT SUCH occuZeg AYO
MESet THAT WITH THE OR )ecTivé ComRvEOT -)
TE FAUSIFICAT OM OF Gore MENTS 1S ACEIME UNE 7 [16,047 IGT. AS
A (ee ( CoA oly AsseeT HET SEH Dip oc clL€ «1 Cot, Yevelis
CoMeLAE ApotT THE 165vE AS DOEUMENTED WTIL | WAS Mover Etom THAT
CELL IW TAG HEC oF TE SLE -I ExteHesize TAT THE FESO ISES
WELE FALSIKy To EMAC E OAFLA Gee az “a y youn Vv MULUN | 4Y2Z_F.
Bol MEY 11ST Co ere 2008 14 wae 0 Ay) UUPEAS > WALLE elk oF
SELIOUS PAMACE To PLAWUEES EOTUCE HEALTH fur EX(osle HWA TS SUL
HAZAC SSF CoV0T OIE, HELLIUCS V MeLINNEW , 50% U.S. AT 23 Kags) |,
Hole V VOOZEA, S36: U.S ~ 130,138 1.4 (2°97)
IT WAS CommMo.nrd [evo igge TadT | WAS ADA AS FLATTER VAS

PaAsle ALLY) AWD YETTA WsAglLe -DoMievEez J CoLléctioNart-
MEDAL Seay cis, 556 F.2d $43,580 (6 He 291) Accor MAUAW ¥
PLYMOITH Ce. HoSt of cot CecTio ss, OY F.BA YAY CL ere 194s) , Tats
MEDICAL FACT ALo? IAC IES TUAT A H1sk EXisten ALP FAILED To ABATE
Tue PEHEENEY ASAI - oe 2 V LAGoy , Yoo F. Sol 17981-82 @

CHA. 2005) 5 GISor V Co. oF Wheloe NEV. , 2% F.2d (175, (0-4 |

CQue.zoez) ,

t INITIALLY) FILED cec€d ISZH cos Hpee-B-lv-O2NY , ASA

ADA FECEFIAN . Tre ZEAS>VAELE AC OMODATION PAVEL Ceae ) STATEO THAT

4/

Tie LEAK. WAS PEP LED Ab Ho WTTERIM ACLOMBIATIONW PEDUGES . Tie
FAT OF HAW TIEFS DISAGILINES (OW SIPEG THE ADA TRO IKEE A
DIFFZE OT PLAY In LAW -Tuerre WAS & SYSTEMATIC DEE Ie 1Ererny ; Pear OT-

IEE WAS (CUED he He Metéss tis GLIEVAICG WHECE Ue ere
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 15 of 44

2

UV esAkiliry, Avo MENTAL iy PIAls CoPSTi WES OA EAA TE IWDIFF ZEKE 7 ToohLo
V WACO, 5C5 bE. 2a Hs cv (2a. (947) Tre GERI CLE is PST OLE -T LACIE
OF EWE » T'S ME BARTAIT Ye céCerT es To PUG ENS  Ravrevere Tue

Meeyole€ D263 PT CONE IID CoS VETATIOWN WHEY THE FEY Al Te oJ wt
SEIS UE To CLE NET NE LEAK WASUOT ZEVAULED

PEUTIC CoP TI WES To SUrEee From A Se nuS mMéenicaA( VEEP TITHE S TW»
THE BOM AMEAMEN Ploetites UI REAS Nagle aye UAT TOM IN FLICTiIon’” OF

TA ,EoTeEcre U GNUGLE , U24 U >. AT lo 7M Ant, LaANLTS HAVE EMAUES IZED
209 I PETERM II NE WHAT Mee SECON HEED S, MEU cle nl V stit, 14 B. 2of

(252, (0Ga (4 UR- (AZ) | jews V Bowers, HH F.zel tos 3, lose. (yar 1% eH)

SUEUT GZ

ZUNIIFES SHELTER CEEKTED AW ISsUsWeze SEU WAS LEKKI

IIT AV? AGowo Us, BeIcTeT sik PAVEL Tueex[Er HS HEALTH Buy
ALLaAU VG Tue LeAk ace Fee 7 mo (Hs, A HAZALDOS Cov oiTior BECAUSE

Fec hl MATE CAD CAUK AU Got Ppe[iclETs TaKT CAI CAUSE
SEMUWS [LESS Coram Aions Te PLAN TEF , Tose ST V/
MicAeTAw , 5497 F.507F. i3Se,/41] (N-9- CAL Isc) AFF'D in PART
PEN DI PART OW STHER wows , Sol F.2d oso (Mae tek) 5 VINMIIG ~ EL
V Love 462 F.2d Ges, azy (7 cre. 291). PASEeS MUST Have FAL
FUYETIN IMS PLUMBING Suse y THESE SuysTEem CAI OYA Ble
To ILLLESS O© Ait Guerte Olseasé AYO TRAYS IMPLICATE HK CaS TIT Tia
VislAtion 7lAeTu V FAeretly | G57 E.suvr. AT Te j DEH S V
THAUAY 454 Fb. SUPE. 1283, [20) (€.9-caL. 1947) CELLS Hoosee
WATE SEUACE Ayo FoU WET IS 4 CLEAE Vat & Tia of THe ET Ae omer,
Uccoe-n V MAGSIO 927 EF. 26 wyy ot (sere - 1441 | POX WAT
To HuMAW VASTE GEL Foe PEAT VEL SMALL Amant oF TMES |S of

Cortney To CONT S pV SATAN WD EASES, \artittond V Léwis > 2(7
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 16 of 44 ip

F.3d 720 132-53 (4 curred) .

CrYlouno TL
TAC AME LAS PITTH SABI) ACT Avo “THE CEMNBILITAT jou
ACT:
PLAT EF is (W FACT Puyste AULLy AMC KT TG Tre MENTAL nlsaGle ,
He US A ACMSTEONG AD CALEMAY CLASSMEMBaHL PETALS eo (LAM
PNRSES 1 COLEUAN V WLS FIZ sure. MG (99. CAL 1495) j ACME TOE
VWiléov, No- C1H - 2307 Cw Avo ITS Fee PeeGEV Uy MMO IS
plac dosin by K UCEVCLED PRofFESS(oWMAL_ To SULFER THe Mer AL (LUVESS OF
Zio At W/STnfes SIPCE NIWA PLA OT EF ALS 2 UAS Ecenico MEDICALLL,
MoGiLvy DAGAIZED FOoM PLOSTETE Awe AME Set ett, .
PE Co CK AEAK STAT ECO IV ToTAL Ty i WAS PISCUM IM ACes Dé To
MENTAL Avo ot PAyyetc al DIEKGITy Wel pine ) WE IAP LIED
FACT TART THe CEPMIMED NEVE AR ERD © THAT FACT DEW ED PLASTER S
EQUAL TS (EE Tio oF THe LAWS ,MokE V Faceted 9694 F.2d 264, 2-12
(sca. 1943),

FLAT FALLS UPDER TE ADA DisaGl lity STATUTES, 412 U.F.6- 1201
ef 504. y AND SECTION Sod oF THe GA. 29 USC. 144, IT APPLIES To
PAS WETS , PEON SL VAVIA DEPT. oF CORLECTIOISM WtSKEW ) 5ZH U-S «
ZO, Ciaae) THE STATUTES PeeVIpes TART “PURLIe ENTETIES ~ SHALL
Net plsctsan AE Buy LEbSor S OF SKY B[sAgirity EcTAet MECTALL
AWD [ow PHySLEAL AZ UEC. (Z21SZ2( 1) (e) > SEE Thom eso V DAVIS,

145 F.3d S49, 697 -2E (CF CUR. tOPZ) ,

THE APA VAS BeorotVven Buy Leelscauee , LAS V 9.¢- WASTET
AMP Senet MTTori ly | S12-F Bol FB ,13F-AZ C0. 6. Cte 2°U), SEE
PUS.L+NO> [lO-BTS , SEZ SEPT. LE, Zoow (22 STAT. BS53 (0 Tat

Note @4cal vstes OF YZ U.S UC. (2121)
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 17 of 44

THE WOE Mrevome ( PEFEISE T0 Soviet en | Mit 1S ST APPL CAGLE Foot
CLAIMS Buy <TAT€ COASWMELS WITH AOA Arpfo® A. ACPUCATION , ST LEAK Fo
APA CAMACES ACANS T THE-GovetnMen T THe Wee Fo (ADD TTo? Tr ae,
PRMICES CAMS US. J GEOLELM , SHWU.S 51, [55-160 TAS pEeredse(s
AL60 U3 AVAILAGLE TO? £-A. CLAIMS WHEY THE Coen CECEWES FERAL RULING ,

PH/PFERV COLLNGUS RUE YL LoL er TroVAL W5T: , B54 FF] Ty (4 AA Zo) j
ACMSTONUG V DANS 1215 Fda B44 sty (4 CLL Zor} yy Lovele J CAA DLEL, 59%
Fal (93%, [051 (4 cAa,zerL) ,

O57 THE ACA AV? CA Come UMC EAH 2 THe 1 Tig LEGAL SPECTAUM .
THEMES & VACLEWLES 1 TECH CALIT . Hore irl; THEY Dal i APEp eo
CoA eT & PETIT DEMME pA LECA STAIDALD , YEU.S.C. 1222) (a).

THE AT CrecuiT HAs HOLe THAT A Ste OF DOAZELFTE Wy EE RENCE AvO
oe TAL IN TEDTIOMAL DISC NT oW LS CED LED Th FECOOVER TAMALES VIPER
EIT FTE ADB Ao HA jYERQISon) Vv tly 5 Aro IX pls F- Ze Cos oH - 7S

( CHL. 1498) « Ts comerwr Tl (S CEMECALLY) CLAIMIES A CoSTITH howl

VIDA Tor , EQUAL PSTECTIOWM VISA IRC ALI/AUS OF SIGS THOTE
PleWTS » THESEFACTS ALE CONS GETLEO Buy GAEZCIA VV 3.0.N, vy» HEALTH

SuEUCES CENTER OF Grovictny) 24° F. gl iz (2-1@ zoel). tT Is
OXF HSSED TAT THE SWEEME COLT DECASIOI pO TEV ESSE V AVE, S411

U.S. 525-33 (zo) DIET NM WIE THECAECAK CASE HOV IVEL , 1

DEABEAAPFELS VJ Eick WIT ES Yee. 2d 453 ,1O7- U1 (s.0. Mn, Zod),

The CLT NEU THRT GAECAN ZEQizEeMeEN A CEPLICEs THAT PALIT EE

SUM ISI MIRA ty AAAS , BiMet J olUvierA S44 F.3ef 134,147
(2aw. Zo(2) F

PLA TICE CLAIMS MoE THAD UBT DISCUIMIV ATER AMIMUS .OVELALL
WE CLAIMS SUBSTAN TUE US. CoISTTUTIOVAL VILAT WS AD STICTE RET

CLAIMS WRAL SREFLEMENAL [rls 9icToW .
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 18 of 44

VY

Col sto
PLAWITIEE BLLEstS C>UST UTM YIAATi OS GEVELAL LY IWMESHES WITH
THEAgA ALG Ea Plweie Ty STATUTES . Ts CET WILL WTELTIWI AV? BUG Arty AUD
ALL FEMECIES AVAILAGLE “Tis COMPLET WILL Be LEAMA COVSTLUED 1
4 Me AAT ERS BeveciT “THIS COMET LAY AiSo pr 1s Us 2eTon Prod we
(ROLESSION AL COLKEL WHEN A CoeIIZABLE CLAIA HAS BCEr SLATE ,

TH EERE, aL TEE ComeLAWWS »
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 19 of 44

EXHIBIT A

 
Case 2:20-Cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 20 of 44

State of California , Department of Corrections and Rehabilitation
Memorandum
Date October 13, 2016
To Farha, J49325
FBB4-142 v
High Desert State Prison
Subject! APPEAL LOG # HDSP-B-16-02925 FIRST LEVEL RESPONSE

APPEAL DECISION: Appeal is partially granted.

APPEAL ISSUE: You state in your appeal that the C Section upper shower leaks into your
cell and goes down the wall from your ceiling. You also state that the lower shower leaks into
your cell behind your toilet and sink.

APPEAL REQUEST: You are requesting the leak in your cell be repaired, free staff be
investigated, and that you are compensated for this issue.

APPEAL RESPONSE: Inmate Farha, you were interviewed on October 11, 2016, by M.
Johnson, Plumber II (PL Il). During the interview you stated that you wanted monetary
compensation for the water leaking into your cell and the leaks were not repaired. In
reaching a decision on your appeal, your CDCR Form 602 and its attachments, applicable
sections of the California Code of Regulations Title 15, the Department Operations Manual,
and the Penal Code were reviewed and considered.

A review of the High Desert State Prison Test of Adult Basic Education (TABE) database
indicates that you do not have a Reading Grade Point Level below 4.0. Your TABE score is
9.1 per the Disability and Effective Communication System (DECS). Further review of DECS
reveals that you have no disabilities requiring speciai accommodation to achieve effective
communication. However, effective communication was achieved during your First Level
interview by using norma! conversational tones, your persona! interaction with the
interviewer, and the detail with which you were able to restate the discussion in your own
words.

Inmate Farha, you stated the leak into your cell was not repaired. M. Johnson, Plumber Il,
repaired the leaks into your cell on August 11, 2016. M. Johnson, Plumber II re-verified on
October 11, 2016 that there were no leaks in your cell.

Inmate Farha, your appeal was reviewed by the Chief Deputy Warden on August 15, 2016,
for processing as a Staff Complaint.On August 15, 2016, the Chief Deputy Warden
determined your appeal did not meet the criteria to be processed as a Staff Complaint. As
such, no personnel issues will be addressed.

Your request for monetary compensation is beyond the scope of the appeals process and
therefore is denied.

@
Case 2:20-Cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 21 of 44

Farha, J49325
‘ Page Z

Your CDC-602 Inmate Appeal has been reviewed for consideration as processing as an

emergency appeal and has been determined that your appeal does not meet the criteria
outlined in CCR Section 3084.9.

Based on the above information, your CDCR Form 602 is partially granted.

  

. WAGNER
Associate Warden
High Desert State Prison

cc: ERMS File
Appeal File

Appeal Log #: HDSP-B-16-02925
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 22 of 44

State of California Department of Corrections and Rehabilitation

Memorandum
Date : December 1, 2016

To : Inmate Farha, J49325
FBB4-142 /
High Desert State Prison

Subject! APPEAL LOG # HDSP-B-16-02925 SECOND LEVEL RESPONSE
APPEAL DECISION: Appeal is partially granted.

APPEAL. ISSUE: You state that your cell still leaks when it rains and you are asking
for monetary compensation for the nine months you had to live in unsanitary
conditions. You also state that Plumber II (PLII) M. Johnson, did not repair the leaks
professionally.

APPEAL REQUEST: You are requesting monetary compensation and for the leaks
in your cell to be repaired.

APPEAL RESPONSE: Inmate Farha, you were interviewed on November 18, 2016,
by Supervisor of Building Trades (SBT) J. Frailey. During the interview you stated
you were going to keep filing appeals until you were awarded monetary
compensation for this CDCR 602 appeal. SBT J. Frailey, and PL II M. Johnson,
inspected the repairs again during the interview. SBT J. Frailey, and PL II M.
Johnson, inspected the cell for water leaks and found the areas to be dry. SBT
J. Frailey, and PL II M. Johnson, also inspected the plumbing chase for leaks and ran
the showers to see if they were leaking during use. SBT J. Frailey, and PL II M.
Johnson, determined all of the plumbing was functioning properly. SBT J. Frailey
explained that Carpenter I! N. Mustain, will apply epoxy to the roof and floor joints to
prevent any further water leaks during rain storms. You stated that numerous
emergency work orders were submitted by the Correctional Officers for the issues
listed in your appeal. Plant Operations oniy received two work orders from staff from
November 2015 to November 2016 regarding the issues listed in your CDCR 602
appeal. The first work order was submitted July 28, 2016, regarding your sink
leaking and the second work order was submitted August 11, 2016, regarding the
C section shower leaking into your cell. A GA-22 form was received, and processed,
from you on July 21, 2016, requesting the water leaks underneath your toilet and sink
be repaired. During the period of November 2015 to December 2016 two additional
work orders were created by PL II M. Johnson, during his daily rounds. On
February 1, 2016, PLII M. Johnson repaired your sink drain and checked the toilet.
On April 7, 2016, PL II M. Johnson, checked for water leaks behind the panels in
your cell. The repairs were verified by PL II M. Johnson, on October 11, 2016, and
again on November 18, 2016.

In reaching a decision on your appeal, your CDCR Form 602 and its attachments,
applicable sections of the California Code of Regulations Title 15, the Department
Operations Manual, and the Penal Code were reviewed and considered.
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 23 of 44

Inmate Farha, J49325
Page 2

Inmate Farha, your appeal was reviewed by the Chief Deputy Warden on
August 15, 2016, for processing as a Staff Complaint. On August 15, 2016, the
Chief Deputy Warden determined your appeal did not meet the criteria to be
processed as a Staff Complaint. As such, no personnel issues will be addressed.

Your request for monetary compensation is beyond the scope of the appeals process
and will not be addressed in this CDCR 602 response.

A review of the High Desert State Prison (HDSP) Test of Adult Basic Education
(TABE) database indicates that you do not have a Reading Grade Point Level of 4.0
or below. Your TABE score is 9.1 pér the Disability and Effective Communication
System (DECS). Further review of DECS reveals that you have no disabilities
requiring special accommodation to achieve effective communication. However,
effective communication was achieved during your interview by using normal
conversational tones, your personal interaction with the interviewer, and the detail
with which you were able to restate the discussion in your own words.

All submitted documentation and supporting arguments have been considered.
Additionally, a thorough review has been conducted into your claim and evaluated in
accordance with HDSP’s institutional procedures and departmental policies.

Based on the above information, your CDCR Form 602 is partially granted.

If you are dissatisfied with this decision, you may appeal to the Third Level by
following the instructions on the back of your CDCR Form 602.

Joss

T. FOSS
Chief Deputy Warden
High Desert State Prison

cc: ERMS File
Appeal File

Appeal Log #HDSP-B-16-02925
Date:

In re:

Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 24 of 44

STATE OF CALIFORNIA
DEPARTMENT OF CORRECTIONS AND REHABILITATION
OFFICE OF APPEALS
P. O. BOX 942883
SACRAMENTO, CA 94283-0001

THIRD LEVEL APPEAL DECISION

FEB 28 2017

Mauwai Farha, J49325
High Desert State Prison
P.O. Box 270220
Susanville, CA 96127

TLR Case No.: 1606296 Local Log No.: HDSP-16-02925

This matter was reviewed on behalf of the Director of the California Department of Corrections and
Rehabilitation (CDCR) by Appeals Examiner T. Lee, Captain. All submitted documentation and supporting
arguments of the parties have been considered.

I APPELLANT’S ARGUMENT: It is the appellant's position that there has been a leak in the appellant's cell
from November 2015, through August 18, 2016. The appellant contends a CDCR Form 1824,
Reasonable Accommodation or Modification Request was submitted on the leak that is coming from the
upstairs shower in section “C”. The appellant asserts the leak contains sewage and that
Plumber II, M. Johnson has not fixed the leak. The appellant requests the “free staff” be investigated; to be
compensated for the work and headache suffered; and for the leak to be fixed.

Il SECOND LEVEL’S DECISION: The reviewer found basis to partially grant the appeal. The
Second Level of Review (SLR) established that the Supervisor of Building Trades (SBT), J. Frailey and
Plumber II Johnson inspected the appellant's cell for water leaks; found the appellant's cell to be dry and
determined all of the plumbing was functioning property. SBT informed the appellant that
Carpenter II, N. Mustain, would apply epoxy to the roof and floor joints to prevent any further water leaks
during rain storms. The SLR identified two previous work orders were located. The first one was submitted
on July 28, 2016, regarding the appellant's sink and the second was received on August 11, 2016, regarding
section “C” shower, leaking into the appellant's cell. The SLR found two from November 2015 to
December 2016; two additional work orders were created by Plumber II Johnson during his daily rounds.
The SLR found on February 1, 2016, the appellant's sink drain was repaired and the appellant's toilet was
checked; and on April 7, 2016, the appellant's cell was checked for water leaks behind the panels of the
appellant's cell. The SLR notes requests for monetary compensation are beyond the scope of the appeals
process. The appeal was partially granted at the SLR.

IIL THIRD LEVEL DECISION: Appeal is denied.

A. FINDINGS: The Third Level of Review (TLR) finds that the appellant's concerns have been
adequately addressed by the previous levels of review. The TLR notes the SLR confirmed an inspection
of the appellant's cell found the cell to have no leaks. The TLR notes SBT has documented all repairs
made to the appellant's cell, and has kept track of the work orders and requests. The TLR concurs that
monetary compensation is beyond the scope of the appeals process. In view of the above information,
further relief cannot be afforded at the TLR.

The appellant indicated that the appeal was to be considered as an emergency. Following review of the
issues, it was found not to have met the emergency criteria as described in California Code of.
Regulations, Title 15, Section (CCR) 3084.9(a). The appeal was processed as a routine matter.

B. BASIS FOR THE DECISION:
CCR: 3000, 3001, 3084.1; 3270, 3380

C. ORDER: No changes or modifications are required by the Institution.
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 25 of 44

MAUWAI FARHA, J49325
CASE NO. 1606296 ,
PAGE 2

This decision exhausts the administrative remedy available to the appellant within CDCR. If dissatisfied, the
appellant may forward this issue to the California Victims Compensation and Government Claims Board,
Government Claims Unit, P.O. Box 3035, Sacramento, CA 95812-3035, for further review.

Je CSG
T. KEE, Appeals Examiner M. VOONG, Chief

Office of Appeals Office of Appeals

cc: Warden, HDSP
Appeals Coordinator, HDSP
 

Case 2:20-cv-02206-KJM-KJN Document 13 Filed FRAT
_REASONABLE ACCOMMODATION PANEL (RAP) RESPONSE
RAP Meeting Date: 07/28/16 Date IAC Received 1824: 7/27/2016 1824 Log yi

timate’s Name: Farha CDCR #: J49325 Housing: B4-142

RAP Staff Present: R. St. Andre ADA Coordinator (A), M. Boretz Mental Health Clinician, S. Abdur-Rahman Physician,
FE. Motts Associate Governmental Program Analyst Medical, L. Bolls Associate Governmental Program Analyst
Inmate Appeals Office, E. Griffith Physician (telemed).

Summary of Inmate’s 1824 Request: (DPO) Inmate Farha states that he is tired of cleaning up the water behind his toilet
and sink. Inmate Farha is requesting maintenance to caulk the floor rand the corner wall to seal the leak.

 

Interim Accommodation:
[XX] No interim accommodation required:

C1 Interim Accommodation provided (List accommodation and date provided):

C) RAP rescinding interim accommodation:

 

FINAL RESPONSE:
RAP is unable to process the following request(s):

C1 Paroled/discharged/transferred.

(-] Refused to cooperate.

C1 Duplicate request. See CDCR 1824 log #:
LJ Other:

RAP is able to render a final decision on the following:

Response: RAP convened on 07/28/16 to review the CDCR 1824 that was submitted by inmate Farha on 07/27/16. On
07/27/16 the leak in inmate Farhas cell was repaired by plumber M. Jolnson. T: herefore inmate Farha request in his
CDCR 1824 is approved.

Direction if dissatisfied: If you disagree with this decision and want to file an appeal, be sure to attach a copy of this response along
with your CDCR 1824 as supporting documents.

R.ST- Annee Au» Bul laa Date senttoinmate: 6 °D ‘l&
ADA Coordinator/Designee Signature Gu ee

Page 1 of 1 RAP Response - rev 10-27-15.docx
 

Case 2:20- ovhoa20¢a aM. IH) 1 obéumen 13 Filed 05/14/20 Page 27 of 44

Staie of California Department of Corrections and Rehabilitation

RF _,3QONABLE ACC ODATION INSTITUTION (staff use only): EC? |LOG NUMBER (staff use only):

ReGUEST -:
CDCR 1824 (rev: 2/2014) ESP B I'2 YIN 2 7)! $

Date Received by Staff (staff use only):

 

 

 

 

 

 

*** TALK TO STAFF IF YOU HAVE AN EMERGENCY * ** REOEIVI
Do not use a CDCR 1824 to request health care or to appeal a health care decision. This mien paras
may delay your access to health care. Instead, submit a CDCR 7362 or a CDCR 602-HC. JUL 2% 20)
INMATE!S NAME (Print) CDCR NUMBER (ASSIGNMENT HOUSING,»

 

 

 

 

PARMA Maud (F47325| ——a BY!

INSTRUCTIONS

e You may use this form if you have a physical or mental disability or if you believe you have a physical or mental disability.

e You may use this form to request a specific reasonable accommodation which, if approved, will enable you to access and/or
participate in a program, service, or activity. You may also use this forr io “submit an allegation of disability-based discrimination.

e Submit this form to the Custody Appeals Office.

e The CDCR 1824 is a request process, not an appeal process. All CDCR 1824 requests will receive a response. Do not use an
1824 to request a response for a group of inmates. If you have received an 1824 decision that you disagree with, submit an
appeal (CDCR 602, or 602-HC if disagreeing with a medical diagno ment decision).

AY yal dof Cle nina
Oe Forlek ad. sink Vv

 

 

 

   

     
  
    
  
  
  
  

 

 

WHAT CAN’T YOU DO / WHAT IS THE PROBLEM:

AP Wats Wiiat-ey~

   

 

 

ry te heel NW at (ie

 

 

W we Maiwreyanet te. Put Some
COnbkK tw 9 ay, ANC Flop ~— and The. one OL
TW e Waller ne beak ny”

 

 

 

(use the back of this form if you need more space}
Which of the following best describes your disability that caused you to file this request:
Difficulty waiking or getting around ASL Difficuity seeing O Difficulty hearing 01 Difficulty talking O Onkidney dialysis

 

 

 

RC Difficulty using arms/hands oie learning aay thinking or understanding Bk Mental impairment
Other Disability (briefly describe): al Zz ce Vel At Let =
DO YOU HAVE ANY DOCUMENTS THAT DESCRIBE YOUR DISABILITY? Yes O NoO~ Not Sure QO

(List and attach documents if available, including: 1845, 7410, 128-C):

 

 

 

 

| understand staff have a right to interview or examine me, and my failure to cooperate may cause this request to be disapproved.

Ra SZ

INMATE’S SIGNATURE p + ——
Assistance completing this form provided by: | @/\, £4 Soy) [IS Sta yy

Last Name First Name

 

 

 

[1 IAP is not required as the CDCR 1824 contains
no disability access or discrimination issues. Person making determination Title

 

 

 

 
| Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 28 of 44

OP #612 a a ATTACHMENT $

     
 
 

Name: Re lAe CDCR # 349325 Log # HDSP- 3 we [lo - O ne 25.

 

F- Listing of “Inmates with TABE Reading Scores 4,0 or Less” Indicates: ne above 4.0 or [_] RGPL Is 4.0 or bolow
[_}“Assistly © Dovico Listing” and / or Indicato(s); [) The Inmate Js nolJisted with.o disability.
[] Listing of "HDSP Inmates with Vorlfiod Learning Disabilities” Indicates: [=XTho inmate Jo nol listed with a learning disability. or es

 

AZT DOCUMENTED DISABILITY(IES) NOTED AS: DVO
[No spacial communication needs wore noted bafore the interview. CJA magnilying Jans has previously been Issued,

 

 

 

 

Special needs requiring accommodation to achieve effective communication:

 

 

 

Tho above has been verified by the appeals office

EFFECTIVE COMMUNICATION MUST BE ASSURED AT THE BEGINNING OF EVERY INTERVIEW!
: THERE ARE NO EXCEPTIONS! ;
NOTE: Any Indication before or during the Interview thal the inmate may neat assistance of any kind to understand the interview and / or.the
written appedl ‘responsc,-must be documented on thls form and addressed In the:nppadl-responsc, Use the‘followingauiddlings:
The appeal response is to siate the Kind of communication that was used during the personal interview, and
the name of the interpreter. This can be-any one of the following: Indicate which method was actually used for the ;
interyiew.

 

 

 

 

 

 

Pome using [=] Written notes ~ all notes must be attached to, and remain:with,:the-appeal:
nomal conversational tones | [_} Signing (ASL) or CL] foreign language interpreter Name:
[] simple English ametheinterpreleninghetespense; ‘Language:

 

 

 

 

[_] slower speech

[J loud speech’ - There must be an indication: that the inmate responded appropriately.
fthe:inmate ;
4s DN [| hearingialds
[| lip reading _ Use only as a last resort: ARP ILE.2.¢ states; An inmate’s abllity to lip read shall not be the sole source used by
: staff.os a means of effeetlye communication... wiless the Inmate has no other means of communication,

 

[The response memorandum must indicate how the interviewer was certain thal the inmate was able to :
understand what was stated during the interview. This may be established by:
[Athe inmate's personal interaction with the interviewer.
(A'the detall with which the inmate was able to restate the discussion in his own words,
[_] the inmale's mannerisms.
(How he carried himsell — body language — expression — hostility (If applicable) — facial expressions ~ gestures — attitude, etc.)
i the inmate's written statements — evidenced by attached notes.

 

 

 

 

 

 

 

   
 
  
  

An inmale whose Roading Grade Poin! Level (RGPL) or vision impairment requires special accommodation to be able to understand the wrillen response,
once delivered to him, must have the response include the applicable element chosen {rom the list below.

Appeals, where no inlerview was conducted pursuant to condllions permitted in Galllormia Codu of Regulations (CCR) Section 3084, sill require thal the
| response be elleclively communicated to the Inmate.
b if no intorview was conducted, then the specllic reason must be slated clling ihe applicable CCR section. |

| [_] The appeal is to be read to the inmale by a Slafl Assistant because of his (_]vision impairment [_| Low Reading Level
and record how the inmate's understanding was assured.

| (_] The appeal is printed in an enlarged font to accommodate the inmate's vision impairment.
The charl on the back of thls form was used to determine an appropriate font size.

 

 

> PERMANENT APPEAL ATTACHMENT — DO NOT REMOVE ¢ |
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 29 of 44

OP #612 ATTACHMENT §

ke Aanae MMi. oe /o-1e

Tnterviewer!s name. (please print) and-signature ‘Date, gfinterview..

 

Interviewing Staff, .
mates who are in the Disability Placement Program (DPP) and

designated as DPV (permanently blind or vision impaired), Place this page in front of the inmate and. have him attempt to
read this paragraph out loud, If he ig unable to read this size font ( Lipt.), even with a magnifying lens, then have him
scan down the page to a size he is able to read, Be sure to complete the appeal response in that size font and address this

test sheet in your appeal response for effective communication.

Bffective communication must be demonstrated with in

graph says-then the.appeal response must direct

If the inmate can see this adequately but cannot understand what the para
his understanding was assured.

that a staff assistant be assigned to tead the response'to him arid record how’
eep this sheet with the appeal.

This quotation was a popular saying offered -
by retired chaplain Green,

T-will get out of prison some day! —(12pt:)
I will get out of prison some day! - (14pt.)
I will get out of prison some day! - (6pt)

I will get out of prison some day! - capt,

I will get out of prison some day! - caps)

I will get out of prison some day! -om

of this then the appeal response must imclude language

Note: If the inmate cannot see well enough to read any
have a:staff member read the response to the inmate.

that an effective communication assignment. be issued to

 
 

Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 30 of 44

   
       

EFFECTIVE COMMUNICATION REQUIRED

Name: evra CDCR# JyUAT725 Log# HDSP- 2 -ic - OZ2@9Gz7S
[] Listing of “Inmates with TABE Reading Scores 4.0 or Less” indicates: EIRGEL ° above 4.0 or [| RGPLis 4.0 or below

|_|] “Assistive Device Listing” and / or indicate(s): [(] The inmate is not listed with a disability.

[1 Listing of “HDSP Inmates with Verified Learning Disabilities” indicates: &IThe inmate is not listed with learning disability. or —=

 

 

 

{Z| DocuMENTED DISABILITY(IES) NOTED AS: Po
jLlAo special communication needs were noted before the interview. J A magnifying lens has previously been issued.

 

 

Special needs requiring accommodation to achieve effective communication:

 

 

 

The above has been verified by the appeals office
EFFECTIVE COMMUNICATION MUST BE ASSURED AT THE BEGINNING OF EVERY INTERVIEW!
THERE ARE NO EXCEPTIONS!
NOTE: Any indication before or during the interview that the inmate may need assistance of any kind to understand the interview and / or the
written appeal response, must be documented on this form and addressed in the appeal response. Use the following guidelines:

      

 

 

appeal response is to state the kind of communication that was used during the personal interview, and
the name of the interpreter. This can be any one of the following: Indicate which method was actually used for the
interview.

 

 

 

 

 

[_] Oral interview using [-] Written notes - all notes must be attached to, and remain with, the appeal,
[] normal conversational tones | ([] Signing (ASL) or [_] foreign language interpreter Name:
[_] simple English Nammetheinterpreterinthe-+esponse; Language:
[_] slower speech
[-]loud speech - There must be an indication that the inmate responded appropriately.
If the inmate [Thealinact
is DNH earing aids

 

| lip reading Use only as a last resort: ARP JLE.2.e states: An inmate’s ability to lip read shall not be the sole source used by
staff as a means of effective communication ... unless the inmate has no other means of communication,

 

 

The response memorandum must indicate how the interviewer was certain that the inmate was able to
understand what was stated during the interview. _ This may be established by:
[_] the inmate's personal interaction with the interviewer.
[_] the detail with which the inmate was able to restate the discussion in his own words.
[_] the inmate's mannerisms.
(How he carried himself — body language — expression — hostility (if applicable) - facial expressions ~ gestures ~ attitude, etc.)
|_| the inmate's written statements — evidenced by attached notes.

 

 

 

 

 

An inmate whose Reading Grade Point Level (RGPL) or vision impairment requires special accommodation to be able to understand the written response,
once delivered to him, must have the response include the applicable element chosen from the list below.
Appeals, where no interview was conducted pursuant to conditions permitted in California Code of Regulations (CCR) Section 3084, still require that the
response be effectively communicated to the inmate.

If no interview was conducted, then the specific reason must be stated citing the applicable CCR section.

[_] The appeal is to be read to the inmate by a Staff Assistant because of his [_]vision impairment [_] Low Reading Level
and record how the inmate's understanding was assured.

[] The appeal is printed in an enlarged font to accommodate the inmate's vision impairment.
The chart on the back of this form was used to determine an appropriate font size.

 

 

 

 

 

 

 

3 PERMANENT APPEAL ATTACHMENT - DO NOT REMOVE ¢

 

 

Revised July 2010

 
|

Case 2320-cy-02206-KJM-KJN Document13 Filed 05/14/20 Page 31 of 44
OP #612 | ATTACHMENT S

 

Deer Wanile, | |-(&-Ue

 

 

Interviewer’s ni le ror ft and signature Date of Interview

i

inn { )

Effective communication must be demonstrated with inmates who are in the Disability Placement Program (DPP) and
designated as DPV (permanently blind or vision impaired). Place this page in front of the inmate and have him attempt to
read this paragraph out loud. If he is unable to read this size font (11pt.), even with a magnifying lens, then have him
scan down the page to a size he is able to read. Be sure to complete the appeal response in that size font and address this
test sheet in your appeal response for effective communication.

If the inmate can see this adequately but cannot understand what the paragraph says then the appeal response must direct
that a staff assistant be assigned to read the response to him and record how his understanding was assured.

Keep this sheet with the appeal.

This quotation was a popular saying offered

I will get out of prison some day! —(12pt.) pnenemchigplon Grete:

I will get out of prison some day! - (14pt.)

I will get out of prison some day! - cept)

I will get out of prison some day! -cispt)
I will get out of prison some day! - ep)

I will get out of prison some day! -c0.

Note: If the inmate cannot see well enough to read any of this then the appeal response must include language
that an effective communication assignment be issued to have a staff member read the response to the inmate.

 

 

? PERMANENT APPEAL ATTACHMENT - DO NOT REMOVE ¢

 

 

 

 
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 32 of 44

 

a fog od

spoyiwigns aeq a; Big aejosegjayeuluy ,

aw el : Gee Lee
Faaen Peay Id7 MONA AG FUT, SNOUT PS pIsy> (UL
AVN \ r WEP WOAN DSIRN SEIS Wo] a SE
XY VesMue® Ww NE OWN Bf e ONC RY Syfe ee Bn TOF
AF? ep ADYA GAWD PUP Wey VP VID FU uty Rayf jot? aay
hig Sag wf yeacua 27 ent ROK YPRrMeGuy ST UAVS

pga SUL ~ WAY | XRUED BWR Pa? aGrsi WZ om SD

"UG a7 pou S*) Ka IT FT Ags

pee KY Oa} SX SH FVYL 3 re! P22 SYST +? WIT Wav

ae Pare OL yor, bMIMmeCD ear er” @SNDID $7 — KapPay “TIIs AG
SbEG THI OI GFYS AW YO FIO SZ PBR CH OPeefsen LOLF SOE
Amigos] 8 FF FOVR HOLS eT o4f 2 Ss! oO of 3AM PR [TA ~~ PHS
he OS Sey “IMYSO7] ~4f- PF 7aA Sah Weyuyofi~* wa W977 AON ee fe?
Mf SMNnMeZ See HIYA ay Be Leo PVIS AP PIPOO (276 SISO 7
“OY - Pafr7a Fs? (0 wag un] ] as GI Wap WW WT F>Dyoa7 Ao

WD ATPIAOnS SxapPFT FIOM Fab Sy SVIVIEAMN (7 BvOFCT syalyL

~SO) Fe | ea Sin +! aSMOIOI SSTOAS = YY J2Nn37 PUOFAS BOL AFI?
CaF SIF Bs st a K o 2 JV 1D 2 :(asuodsad [2A97] PUODAS Y}IM paysiessiq) Ajuo 4 u0}9eg ‘Z09 HOAD Jo UoHeNnuyUuoD “4

I E Zo=0/ ipayiuigns 33eq = oo 7 reinyeuBls Peet
5 Ssury 7? muds aan syv>7 $5FoE 1Y/va C58 2F OWT oF 277,
SUF HMMgy p07 pap 11 wagers HRMGEL "Lad MOE YL Uf PUA ae
= Sual 7Iv]e] TEA DETER SAG Vy OF rey z=
SGZLUO9KW/ 6 2Yf A? PEG prefer muar we? AY PUPA Wap oT SC" i Zt
; " GFE} Se aa CV Eee YF 402) Of AED
aay? KVVY SE LPO “up f' brunjood wow a AW CVE etHed OsY
oe SopKwars — Baar TE a MEDD of- hoe r sa
WIG Dfenyr7T OVI AGES GS =z OPMIP2AG
fer ALTIG Oy YF PALF OVW POWYS ao in eae Ce
@ SOYL fui CA TATT 7G os/ eae SNOTU2S” Fa a le ASOOKD oY 742 SPAIV
Rae QBISYY FF 7° eur Panne az7 Sy wy ete io woF FEV ora oF WAYS
TUE 7, SOF uro/D of AH ‘a VY YOO ay PORES AT [VRS pu
127YOD fO MANE GL Gea Ps "S44 A free puay goer We Vt Lee wvaya !
WS SIGL y= vere Ree! OMIA] MSGI OSUN oT FUL, aPVOY IoBMIS 4 ya MOS
Srl y¥O7 GFT? 17° nw Ul fea Of PI7XOF Ste aC See Se FAG URRY F Uap y7e7
v0 fla 24 SGfRU GC HS “= 5 LEM PAVIA) FO SUflolyH & Sf fWZ
“Wooly Ue VPs AAV aA0 J/P PPAP FAlZL AV PUGH Sa PY Of] OAT 74V"
v2) [>
Ob MAMDO F. Hee Ser AvOY Ff 7106 4,08 bre of SIGE LE 704 PONE WIOTT 7 lad
Avr 7 AY tr Aber, 4 vAMVYL ZF? 2bb yboT7 2OGfF MOF (4/ Pra T Wl ysord FG- S ey
Gf KG VIF F, apa? SI HIF Kavahyou ae f° DaGuents ~? Sway? “awa Lf CAT hy
S2f2AAA7 FSL1S GF rv! PYYAS SH :(asuodsa, jane7 3S414 YIM paysHessiq) Ajuo q UoHIeg ‘ZO9 HOA Jo UOHenuyuCd “Gd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(60/80) ¥-Z09 HYOGO

= INSWHOVLLV WHOS Wadd Ja 10NVd/SLVINNI
NOLLWLITIGVH3Y GNY SNOILOSYYOS 30 LNAWLYVdaa VINYOSIIVO 4O ALVLS

7 epls
DEPARTMENT OF CORRECTI AND REHABILITATION
Case 2:20-cv-02206-KIMAKUN\ Dodie te” Filed 05/14/20. Page 33 of 44
STATE OF CALIFORNIA
INMATE/PAROLEE APPEAL FORM ATTACHMENT

 

 

CDCR 602-A (08/09) Side 1
IAB USE ONLY Institution/Parole Region: Log #: Category:
, HYP 4-4 DDS
606296 Ub
| | U O y, ‘S FOR STAFF USE ONLY Pr

 

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used
Appeal is subject to rejection if one row of text per line is exceeded

WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

Name (Last. First) 2 Cpe Naz OK | Unit/Cell Number: Aecianment ;
“EAC Am AL / AN 48S) BY - [Yt — eee

A. Continuation of CDCR 602, » Section A only (Fxplain your issue) : — Ee a db wurthe Al CO_

[xe2Y f2_ Fik thre LOB KB War is put leaha
CONN Fr WW UP sates shower (VenG = SeAIQU Pe

and nie. Chase Wee 42, oe ae ak 2

Sse Gel Be. Air avid. A Ae oO (eas
Er8 4 TNX. la/4e— Shapléy~ in +e

 

 

 

 

AUG 10 2016

=

 

ee
RCE WED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 1 nie
WY, FLL  bgliind HAG “Dail Ze tay L a. . 0G S ure
pte fl ee Wy give and Alop 3 | HDSP APPEALS
Hae Loa Prem we? ta fy» NS Ly
oa erie Mb Venns oy aid Hot FX A
Wie lok - Phe a Asie Oe ppd da we ge
OY be Writing Ff ln's poe BIS | Dt
MBE ad debe. Piped, Ao] > Sere: Peas
iS ules hol Pixked OM ez? kh seven)
€ Ewiley ev Cy Ae Oca, AS ale pio =f

 

 

 

 

IN we SOV fy, ORF, Ne
: ; Apt jav LEC

FLS C MAPLE ASOT =i 7 Pr tions

Inmate/Parolee Signature: J — Date Submitted: x -¥ Ye Zig. 1 wot “/ C.

B. Continuation of CDCR 602, Section B only (Action requested): Hite Sta SALe L LEE WH 24S

TO be. aan CIV e

— AY HAd ie DOv~ and CCILIAG
Ae ede c1? bo Carded co [% Twe Flop: Figs
$5 MY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a reg eel l ‘\ A\\ 4
e SwRey ~NTZ- ANS Tho Thy
= c= > | i ee — ——— +
COMPLAIN be Fila Fey x = SZ ney £7a) AS.
>/ le
FLAT DES TN ON NSAAL AW SUPA VISCO ,
we Wis be PAVE eck Nis bea] =

 

 

 

 

 

Inmate/Parolee suf Serre

———— Date Submitted: — ee (©
IY O.p-Nh <z .

 
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20. Page 34 of 44

 

 

 

sayeq seunyeuBbis SONU seweN yes 1d

seyeq soinyeublg eejo1e 4/ayewWu|

 

 

 

 

 

 

(‘suon!|puood
\sI| ‘JEUONIPUOD SI JeMePUYM JI) “UOSBE1 9121S ‘agsneoeq MOIA1 JOYUN} WO} UMeIPUYIM 3q yeadde siyj yey) ysenbei | :yeeddy mespUNA O} ysonbay “H

 

juejjedde 0} pasealjap/payew 9}eq

i102: 0 Sv Ajuo esp [eAe7 PAUL

 

 

‘gsuodsal JeAe7] ply, peyoeye 9eg

yeuio poo il ued ulpejuely [] payuet5 (] S! enss! jeadde inoA “MeIAdy JO [9AE7 P4lyL Oy} ye pejdesoy
sayeq _ (19}9] peyoeye eas) pejeoued [_]
iq) == NG] SG ——— :ayeq ~~ 2838 (UOHONAJsUI JO} Jay9] peyoene 9as) paeley []
€ i sugeq sey jeadde siy|

Ajuo esp vers - Ae7 PAUL “D

a an opeee| seus aed | . 7 2 yw ; FA SS roinyeuBbls selbege real
Pi€ YUASYVO Q\ ye PUP VOC AVS UI ePlg JAG) A DURA Leo
GMAT ST mPa Sel DB? ys SI SAO Fy NEN
PUSS pue IIA * ¥%e2— 7, 7 i of ; 47T—| |] way ABFA
WHEW Pe aIV Ss SuplO AM? Ke al PANE

T

 

 

 

 

 

 

 

 

"Y-Z09 HOGO 9} JO 4 UOHOeS ESN ‘goeds alow peau noA }| *L000-E8zP76 VO ‘O}USWIe1eS ‘E88zr6 XO_ ‘O'd ‘UOHENIGeYeY
pue suol99e1109 Jo juawipedaq ‘youelg gjeeddy ayeuuy ‘Joly :0} 2) “esuodsel Jo}d Jo \diaoes Jo skep 1epugjeo OE UIUIIM pantedel Eq ISN | “MEe!AeY
J@A27] PAlyL 40} jreu Aq ywWqns pue sjuswuNOp Buiioddns yoeye ‘mojeg uoseas ulejdxe ‘esuodsas jene7] Puocdes ey} UM paysyessip oe nok jy] “4

Ty /?O/ =ea\ juejjodde 0} pasaatjap/poyiew ojeq

 

 

 

 

 

   

 

 

 

Au esN OV
= = ee 4. Yj g 2J > Wh :OV Aq penisoei a}eq
fa (ewen yuud)
roineublIS v Ws SOUL oO OMOIAOY
: 4 2>NNR
(eweN quud)
af 05 : peye|dwoo eye rounyeubl 1 ejo OH! OMAIAIO\U
Woe) | pejs| yeq - = y IS 19S WL eee NS 1A19}U|
“mo|eq -| UONIES ieee asuodsal [Ad] PUES WIM paysiessip j] Jaye] peyoene ses
ueylo paiueq [] eg ulpejuey [] pajuesy []_ :s! enssi jeodde ino,
:UO!}2907] MAIAJOIU] :MeIAlalU| JO Byeq

“MO|@q UO!O8S OU} 2}9|dW0d pue ‘uoleoo| pue oyep Ma!A2qU!
‘gn pue eeu S,JeMalAJa]U! apNjoul ‘AvessedoU S| [EAS] PUODES 64} Je melMajul ue J] “esuodse, [aAe7 PUdIES ke eja|dWOD slapuodsay [@Ae7] PUDDES

 

 

 

 

 

 

 

 

 

 

 

 

 

:enq eyed :pouBbissy eyeq SOL an y CSS 10} poubissy
on) SC My 2)17 BoE eee Ee auch dlossatt tetera
| |@A97] PuddES 98u} ye pa} e001)
(Jane] peyoeye ees) pejeoued []
:9yeq :eyeq ‘eq O”~O 2 YE (UONONAYSUI JO} JoNe] peyoRNe ges) payeley []
"K) UOIDES 0} 0D “MAIASY JO [aA97] PuddaS Je pessed-Ag []
:ugeq sey jeedde siy,
ONE seat) §=epeyseny v-209 HOC SI :e4O y9eyd — HIS Aju eSf WEIS - [PAST PUCd9S “A
+ peyiwigqns eyeq rounjeubis gajoled/ayeulu]
= zat Ba Se a, peer
an aQne= alk

 

t=
‘Y-Z09 HOO eu} JO q uOIDeS esn ‘g0eds alow paeu noA jj ‘asuodses jo jdie9e1 Jo shep sepuajed Og UIYIM Huisse90Jd 10}
Joyeuips00g sjeaddy ey} 0} WwIGns pue s}ueLUNDOp Huroddns yoeye ‘mojag uosee! ol} ule|dxe ‘esuodsad JaAe7] S114 OY} YUM PslysHessip ase noA yf "Gd

 

zapis (60/80 ‘“AAY) 209 HOdO
5 ; Waiddv 33 10Y4Vd/SLVINNI
NOILVLNIGVHSY GNV SNOILOSYYOO 40 INSWLYVdad . : z VINHOSIIV9 40 SLVLS
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 35 of 44

 

 

 

 

STATE CF CALIFORNIA ; : DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEA!.
CDCR 602 (REV. 08/09) Side 1
IAB USE ONLY
Institution/Parole Region: Log #: Gategory™
warn r 7 ot Rm e= oc
TY PIO OU 2 ee) . y /
160629 in)
~— |i FOR STAFF USE ONLY
You may ap} 349325 2habilitation (CDCR) decision, action, condition, policy or regulation that has a material
adverse effec -( prescribed method of departmental review/remedy available. See California Code of
Regulations, * —~~svr guo#.1. YOU must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar

days of the event that lead to the filing of this appeal. If additional space is needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for
further guidance with the appeal process. No reprisals will be taken for using the appeal process.

Appeal is subject to rejection if one row of text per line is exceeded. WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
ence lt Number:

Name irst): ee cDC oe = ort tL Assignment: | x 4
PARMA Man sar leet Be yay 5
Ve briefly the subject of your appeal (Example: damaged ; job removal, etc. ):

hn LAs Cx Cie fle avid Toylptard CLI i:

Explain your issue (If you need more space, use Section A of the CDCR 1 602-A);___
Hite. has bei WAM § Fed ee
biprk. Prders Forx the fonk
Pym ANOWV= TES Fa Auge/F- Zo ee

—

B. Action requested (If yen heed more space, use Section B of the @DCR 602-A):

that fs esta ie Fye = tore T— be EAI OS « ATC /
COG WE WUE Cones Catrd Forthe une Qcy 31 2016
Ay\d_ powder € An Ahad <5 SUE evd_ CHAI “) This :

 

 

 

 

 

SEP. 14 2016

id
SIP [~~

 

 

 

=A HDSP APPEALS
Supporting Gonumerin Refer to CCR 3084.3. 2 ( EY = a we NA ev he Cae C
Rd Yes, | have attached supporting documents. et 2
List supporting documents ee (e. Gi, CDC 1083, Inmate ; Property Inventory; Cae 1 28; i Classification Chrono): ad
CY 17%? im Also Cos wwe Y GWU Lave ad yw

 

A (ork Bvsers af” Ay

<
L1 No, | have not attached any supporting documents. Reason : NY

 

 

 

 

—<——— —— G-TT— Lé
Inmate/Parolee Signature: } A. oe Date Submitted: “lie

|__| By placing my initials in this box, I waive my right to receive an interview.

 

 

 

C. First Level - Staff Use Only Staff - Check One: Is CDCR 602-A Attached? Ves LT No
This appeal has been: -

L] Bypassed at the First Level of Review. Go to Section E.

L] Rejected (See attached letter for instruction) Date: Date: Date: Date:

_] Cancelled (See attached letter) Date:

(4 Accepted at the First Level of Review.

Assigned to: Rost SUL C Pl nor) Title: h Y Date Assigned: al ve Date Due: lap, he

 

 

First Level Responder: Complete a First Leve| response. Include Interviewer’s name, title, interview date, location, and complete the section below.
Date of Interview: A= Oo Y Interview Location: S2yex_ Silas YR
Your appeal issue is: Yealranted Jd Granted in Part L Denied LJ Other:

See a letter. If dissatisfied with First Level response, CEE D.
Interviewer: {015 iE ae SAn VBS Title: VEL Signature: A Date completed: IO, | | | lo

(Print Name)

Reyigner: = LADD Title: Me 4) Signature: h eee Ce

 

(Print Name)

pave redpived by AC:a K

*~ AC Use Only he
Date mailed/delivered to aprallant 16 / x9 / ae

 

 

 

 

 
Offender Distesbs 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 36 of Re teed

Version 4.4.1

Release Notes _
| Summary Bed Inventory |

Search |

CDC #: 349325

 

 

 

 

DAIEC History .

 

CDC Number: J49325, FARHA, MAUWAI |

 

 

 

 

 

 

 

i

 

 

-Summary ————---- > — J
~- Offender/Placement ————j or Disabitizy/ Assistance —————> oF Important Dates —
| | CDC#: 349325 DDP Code: NDD Pending Revocation: No
| Name: FARHA, MAUWAI Effective 10/23/2003 : Revocation Date:
; linstitution: High Desert State Pate: 686 mn \ ' Date Received incocr: 02/65/1995
Prison DER Sas 04 5 /o016 Last Return Date:
|| Bed Code: BB 004 1142001LW 1045 bate: 04/12/ Extended Stay Date: 05/07/1995
Placement 160 MHSDS CCCMS ;
| | Score: Code: i Extended Stay Privileges?
i SLI: ‘
|_| Custody Medium A aay Release Date: 09/17/2007
' | Level: Method: 120 Day Date: 05/20/2007
Housing Pam: SNY - Sens Needs Alternate Next IDST Date:
| Yd Method: a Hh
| | Housing si Learning -- Work/Vocation/PIA ————--—
| Restrictions: Ground Fisor-Ne Disability: / /
t r 3 1
| Lower/Bottom Bunk) TABE Score: 9,1
: Only TABE Date: 06/22/1998 Group Priv:
| 1 Physical Transport Vehicle =e C-PAP Machine, [Info] Group Work:
‘| inthe: With Lift, Limited rauipment; Mobility Vest, Start Date:
fy Wheelchair User, Extra Mattress, Status:
| PERMANENT 12-31- Other, Walker, Job Position:
hi 9999 Months Wheelchair ; if Job Title:
[dove Ee Last © Read/Speak || IWTIP Code:
Accomm: — Sigwly/Use || IWTIP Description:
Simple {| Regular Day Off:
Language, Staff Work Hours:
Assistance [oo fae eee
i Spoken i
: ' Languages: t
| r Accommodation History ——— ee a - sen = =
i ‘ 07/24/2013 Notice of Classification Read/Speak Slowly/Use Simple Language, Staff
| Hearing Assistance
| | 06/14/2011 Classification Hearing Read/Speak Slowly/Use Simple Language
i 06/13/2011 Notice of Classification Read/Speak Slowly/Use Simple Language
| : Hearing
Li 04/26/2011 Suitability No Accommodation
| 12/12/2008 Suitability No Accommodation

 

 

http://decinternal/dppv.aspx

 

Generate Reports / Get Help / Report a Problem / Log Ot

7/27/2016
Case 2:20-cv-02206-
12206-KJM-KJN Document 13 Filed 05/14/20 Page 37 of 44

_ State of California

CDC FORM 695,

Screening For:

CDC 602 Inmate/Parolee Appeals

CDC 1824 Reasonable Modification or Accommodation Request

RE: Screening at the FIRST Level
Tuesday, August 16, 2016

FARHA, J49325
B 004 1142001LW

LIVING CONDITIONS, , 08/10/2016

Log Number: HDSP-B-16-02925

(Note: Log numbers are assigned to al apyeals for tracking purposes. Your appeal is
subject to cancellation for failure to correct noted deficiencies.)

The enclosed documents ate being returned to you for the following reasons:

Your appeal has been rejected pursuant to the California Code of Regulations, Title 15,
“ection (CCR) 3084.6(b) (14). You have not submitted your appeal on the departmentally
caved appeal forms.

Farha your appeal was reviewed by the Hiring authority as a staff complaint. It was
ined that your allegations do not meet the criteria to be processed as a staff complaint.

, attach a CDCR 602 to your CDCR 602A and resubmit for further review for processing
iving condition appeal.

A. Lane,

R. Dreith Il, CCI
_| C. Cross, ccl
(AL. Bolls, AGPA C2
“] Dp. Clark, CCH —
Appeals Coordinator
HDSP

7%

are required to respond/explain to this CDCR Form 695, use only the lines provided below.

NOTE: If you

 

eee

oo

 

Be advised that you cannot appeal a rejected appeal, but should take the corrective action necessary and

- resubmit the appeal within the timeframes specified in CCR 3084.6(a) and CCR 3084.8(b). Pursuant to

CCR 3084.6(e), once an appeal has been cancelled, that appeal may not be resubmitted. However, @

_ separate appeal can be filed on the cancellation decision. The original appeal may only be resubmitted if
the appeal on the cancellation is granted.

NOTE THIS CDCR 6951S A PERMANENT APPEAL ATTACHMENT AND IS NOT TO BE REMOVED
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 38 of 44 |
Case 2:20-CVv-02206-KJM-KIJN Document 13 Filed 05/14/20 Page 39 of 44

INMATE APPEAL ROUTE SLIP

\

To: AW BUSINESS SVC (Dian oy)s ' Date: September 18, 2016
From: INMATE APPEALS OFFICE

Re: Appeal Log Number HDSP-B-16-02925 By Inmate FARHA, J49325

Please assign this appeal to appropriate staff for FIRST level response.

Appeal Issue: LIVING CO DITIONS ©
Due Date: 10/26/2016 lol(L
Special Needs: DPO - OTHER IMPACTING PLACEMNT

STAFF INSTRUCTIONS: Per California Code of Regulations (CCR), Title 15, Section
3084.7(e)(2), first level appeal review requires a personal interview with the inmate
unless the appeal is granted. This policy is not within the institution’s jurisdiction and
cannot be waived. CCR, Title 15, Section 3084.7(e)(4) provides that a telephonic
interview may be conducted if the inmate is not available in person.

Begin response with GRANTED, DENIED, PARTIALLY GRANTED or
WITHDRAWN. When complete, return appeal to the Appeals Office. All first level
appeals require signature of the Division Head. Appeals that are incomplete will be
returned for appropriate completion.

Refer to D.O.M. 54100 for instructions.

stat Curplart vorbtagt-

(| A. Lane, CCII

C1 R. Dreith Il, CCII

[| 8S. Nicholas, CCI

[|] M. Chappuis, CCII (A)

[| L. Bolls, AGPA

f] D. Clark, CCII
Appeals Coordinator
HDSP
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 40 of 44

INMATE APPEAL ROUTE SLIP

To: AW BUSINESS SVC (Ptr) Date: November 3, 2016
From: INMATE APPEALS OFFICE

Re: Appeal Log Number HDSP-B-16-02925 By Inmate FARHA, J49325

Please assign this appeal to appropriate staff for SECOND level response.

Appeal Issue: LIVING CON eTOy Se
Due Date: 12/15/2016 | é |
Special Needs: DPO - OTHER IMPACTING PLACEMNT

STAFF INSTRUCTIONS:

Second level appeals require a personal interview if not afforded at the first level. Begin
your response with: GRANTED, DENIED, PARTIALLY GRANTED or
WITHDRAWN. When complete, return to Appeals Office. Appeals that are incomplete
will be returned to the responding staff for appropriate completion. Refer to D.O.M.
54100 for instructions.

| A. Lane, CCII

| R. Dreith III, CCI
| C. Cross
|. M. Chappuis, CCII
| S. Boxall, CCI
L. Bolls, AGPA

(| D. Clark, CCI
Appeals Coordinator
HDSP

|

1

|

|

[

OO
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 41 of 44

EXHIBIT 6
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 42 of 44

SVSP - Salinas Valley State Prison

 

 

Patient: FARHA, MAUWAI
DOB/Age/Sex: 3/23/1964 / 54 years / Male CDCR: J49325
Progress Notes
Document Type: Outpatient Progress Note
Document Subject: -f/u rheumatoloy,dental,right foot pain,ascending aorta size
Service Date/Time: 4/16/2018 12:05 PDT
Result Status: Auth (Verified)
Perform Information: , Pajong,Sam P&S (4/16/2018 14:17 PDT)
Sign Information: Pajong,Sam P&S (4/16/2018 14:17 PDT)
Authentication Information: Pajong,Sam P&S (4/16/2018 14:17 PDT)
Chief Complaint . Problem List/Past Medical History
F/U RHEUMATOLOGY APPT 4/12/16; F/U 3/16 Ongoing

. BPH associated with nocturia
History of Present Iliness Celluliti

. Ba fhe . ellulitis

53 years old male came to the clinic for follow-up of his visit to the telemedicine Chronic LBP
rheumatologist on 4/5/18. Patient was found to doing well with his seronegative Chronic pain

spondyloarthropathy while he is on Humira with less frequent complaining of back pain and
joint pain. Patient currently walking with a walker and he appeared to be more mobile in
his stature. Patient will have his CBC done every 3 weeks and he'll be follow-up with the
rheumatologist in August 2018. Patient also stated that he has seen the oral surgeon on
March 27, 2018 and for his maximum edentulous but also have jaw translation issue.

Cluster B personality disorder

CN (constipation)

Depressive disorder due to another
medical condition with depressive

Patient then follow-up with dental services on 4/3/18 and again there was issue about oyepeed 4
his mastication due to unequal jaw. Patient is then request for liquid nutritional Foot pain
supplement to relieve some of these jaw symptom. Patient will be proposed for liquid History of COPD

nutritional supplement and continue to follow-up with dental services. Today patient have
more complaining of his right foot and the right knee. The right knee previously

have arthroplasty in early 2017. There was a vertical linear scar anterior to the knee but
no effusion or induration. The right foot however with history of forefoot fracture and no
longer have any ecchymosis his ankle range of motion has improved however patient still
cannot perform completely the tiptoeing range of motion. He had no loss of sensory
however still complaining of the pain along the medial aspect of the medial malleoli.
Previous RFS submitted for further study of the right foot was denied due to

improper submission. Discussed with the patient that the new RFS will be placed, patient
agreed with the plan. Currently patient doing well however with his four-wheel walker but
he want to be more active than currently he can. Patient now also complaining of the
frequency of intermittent self-catheterization due to his neurogenic bladder however patient
also stated that with heavy lifting and occasional sneezing he fell more urine leaking out.
Currently no complaining of any feature of lower urinary tract symptom or UTI. Today,
patient has mentioned about the need for follow-up of his chest pathology which she
thought it could be from the pulmonary lesion. However looking back on the electronic unit
health record no such medical condition and were brought up. The only lesion

that shoulder on the electronic unit have record was from 12/14/2016 that mentioned
patient had history of a descending aorta size 4.6 cm by echocardiogram but the
subsequent CT and angiogram showed no dilatation of the aorta. But at that evaluation the Procedure/Surgical History

cardiologist felt that patient's to have some degree of dilatation. 2 these issue, patient will arthroplasty right knee (02/24/2016),

be submitted for a repeat study of the ultrasound of the aorta. We have discussed at length transurethral prostate resection (09/05/2015),
regarding risk of aneurysmal aortic rupture if the size has gone over 5 cm. Currently transurethral prostate resection (09/06/2014).
patient have no complaining of chest pain, palpitation, dyspnea, cough, hemoptysis, fever,

chill, night sweats, lancinating back pain, abdominal pain, nausea, vomiting, Gl bleed.

Patient last colonoscopy was on 10/27/2017 which revealed a normal colon

HTN (hypertension)
Major depressive disorder, recurrent
episode, severe with anxious distress
Mood disorder due to a general medical
* condition
Neurogenic bladder
Neuropathic pain
Obesity
Personality disorder
Polysubstance dependence
Preventive medication therapy needed
S/P TURP (transurethral resection of
prostate)
Tinea corporis
Unintended weight loss
Urine retention
Historical
No qualifying data

 

Report Request ID: 9225700 Print Date/Time: 6/20/2018 11:30 PDT

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 43 of 44

SVSP - Salinas Valley State Prison

Patient: FARHA, MAUWAI
DOB/Age/Sex: 3/23/1964 / 54 years / Male CDCR: J49325

 

 

~~ Progress Notes

spite of the intermittent self-catheterization and the tamsulosin as well as decreased
weight gain patient still have bothersome feature of his urinary complaint, patient will be
submitted for the radiology assistant to improve his urinary incontinence which may
decrease his stress in his life. And may deviated all of his other muscle skeletal complain
as well.

Preventive measure
Patient with history of pneumonia on 3/15/2017 at high Desert Hospital and he will have
updated no mania vaccination. Patient already have influenza vaccination.
Ordered:
pneumococcal 23-polyvalent vaccine, 0.5 mL, IM, Soln, Daily, Administration Type NA,
Order Duration: 1 day, First Dose: 04/25/18 12:00:00 PDT, Stop Date: 04/26/18 11:59:00
PDT

Orders:

CBC with Diff

Follow Up LVN 30

LNS

Request Referral to Urology
Urologic Supplemental Supplies

Started age 18 Years. Stopped age 34
Years. Previous treatment: None. 0
Average drinks per episode in last
year:. 0 Maximum drinks per episode in
last year:. Alcohol use interferes with
work or home: No. Drinks more than
intended: No. Others hurt by drinking:
No. Ready to change: No. Concerns of
alcohol use at home: No.
Employment/School
Previous employment/school: Maintence
Work. Highest education level: Some
High School. Behavioal Problems in
School No. Work History Always.
Income Source SSI. Operates
hazardous equipment: No.
Unemployed, Activity level: Disabled.
Exercise
Exercise duration: 60. Exercise frequency:
3-4 times/week. Exercise type: Walking.
Substance Abuse
Former, Marijuana, N/A, Withdrawal
Symptoms Present No. Previous
treatment: None. Started age 15 Years.
Stopped age 30 Years. IV drug use: No.
Drug use interferes with work/home:
No. Ready to change: No. Concerns of
substance abuse at home: No.
Tobacco
Former, Cigarettes, Use Type: Packs. 1
per day. 20 year(s). Total pack years:
20. Previous treatment: None. Ready to
change: No. Concerns about tobacco
use in household: No.

Family History
Arthritis: Mother.
Diabetes mellitus: Father.

 

 

Report Request ID: 9225700 Print Date/Time: 6/20/2018 11:30 PDT

WARNING: This report contains confidential, proprietary, and/or legally privileged

information intended for the recipient only.

z
§
Case 2:20-cv-02206-KJM-KJN Document 13 Filed 05/14/20 Page 44 of 44

SVSP - Salinas Valley State Prison

Patient:
DOB/Age/Sex:

FARHA, MAUWAI

3/23/1964 / 54 years / Male CDCR: J49325

. Progress Notes _

Physical Exam

Vitals & Measurements
T: 36 °C (Oral) HR: 58 (Peripheral) RR: 48 BP: 132/79 SpO2: 100%
WT: 153.76 kg WT: 153.76 kg (Wt dosing)
Gen.: Well-developed well-nourished obese individual who walked into the clinic using his
four-wheel walker as a support and he hasn't demonstrated no acute clinical illness.
Skin: Warm to touch, done diaphoretic, no petechiae or ecchymosis.
Heart: Regular rate and rhythm without murmur.
Lungs: Clear to auscultation bilaterally, good inspiratory and expiratory effort, no
costovertebral angle tenderness.
Abdomen: Soft, not tender, no rigidity or rebound tenderness, bowel sound present.
Extremity: Right knee show no evidence of any effusion, induration, erythema. And also
surgical scar was placed vertically along the anterior knee. Mild tenderness on the medial
joint dye only. No crepitation or pop sound. Anterior and posterior translation of the
cruciate ligament found no evidence of any laxity. The collateral ligament appear to be
intact. Internal rotation of the meniscus also found to be not tender. Right foot: Patient has
tactile pain on the site around the medial malleolus. Ankle range of motion was in place.
Patient stated that with tiptoe walking on the right foot is still painful in the forefoot area.
Patient does have pes planus.

Assessment/Plan

Fracture of right foot
Patient continued to demonstrate with the pain although have been improved with a
walker. Patient can place full weightbearing however tiptoeing still caused forefoot
complaint as well as the pain to the right medial malleolus. Previous x-ray show a Lisfranc
fracture. Patient will be submitted for details study with CT scan.

Ordered:

Request Referral for CT FOOT RIGHT W/O CTRST

 

Health examination of prisoner
Maximum edentulous with abnormal jaw motion: Patient has a denuded additional
needed for liquid nutritional supplement because of these jaw translation issue. Patient
will be submitted for LNS 3 cans a day for thirty-day.

History of abnormal ultrasound study of the ascending aorta which show 4.6 cm in 2016
however subsequence CTA show a normal caliber. She could not locate the CTA on
electronic medical record. Currently patient have no cardiovascular symptoms reported.
He will be re-submitted for ultrasound study of the region. Encourage patient to report to
staff immediately if any change in his condition to avoid any risk of an arrhythmic rupture.

Right knee arthroplasty in early 2017: Currently on a walker as a ambulation assistive
device, patient is encouraged to report staff if any difficulty occur then RFS
for reevaluation by orthopedic will be recommended.

Seronegative spondylopathy arthritis: Patient have sick been doing well with Humira
medication which controlled his pain and allow him to increase his mobility better. Patient
will be follow-up as recommended in 4 month and will be follow-up at an interval CBC.
Current pain medication is adequate for patient need as well as to maintain his maximum
activity of daily living.

History of neurogenic bladder with additional feature of stress incontinence currently: In

Medications

Inpatient

acetaminophen, 650 mg, 2 tab, Oral,
BID-KOP, PRN

atorvastatin, 20 mg, 1 tab, Oral, qPM-KOP

CARVEDILOL 12.5 MG TABLET, 12.5 mg,
1 tab, Oral, BID-KOP

diphenhydrAMINE, 200 mg, 4 cap, Oral,
Once a day at bedtime, PRN

Hibiclens 4% topical soap, 1 app, Topical,

qWeek-KOP

Humira, 40 mg, 0.8 mL, Subcutaneous,
qWeek

lactulose, 20 gm, 30 mL, Oral, BID-KOP,
PRN

LISINOPRIL 5 MG TABLET, 5 mg, 1 tab,
Oral, Daily-KOP

metFORMIN, 500 mg, 1 tab, Oral,
BID-KOP

methadone, 10 mg, 1 tab, Oral,
BIDAM+PM

methadone, 5 mg, 1 tab, Oral, BIDAM+PM

omeprazole 20 mg oral delayed release
capsule, 20 mg, 1 cap, Oral, qPM-KOP,
PRN

oxybutynin, 5 mg, 1 tab, Oral, QID-KOP

pneumococcal 23-polyvalent vaccine
injectable solution, 0.5 mL, IM, Daily

polycarbophil, 1250 mg, 2 tab, Oral,
Daily-KOP

sertraline, 200 mg, 2 tab, Oral, Daily@12

Spiriva 18 mcg inhalation capsule, 18
meg, 1 cap, Inhale, Daily

tamsulosin, 0.8 mg, 2 cap, Oral, BID-KOP

traZODone, 100 mg, 1 tab, Oral, Once a
day at bedtime, PRN

triamcinolone 55 mcg/inh nasal spray, 110
mcg, 2 spray, Each-nostril, Daily-KOP

Xopenex HFA 45 mcg/inh inhalation
aerosol, 90 mcg, 2 puff, Oral, QID-KOP,
PRN

Home
No active home medications

Allergies

lamoTRigine

Social History

Alcohol
Former, Beer, 3-4 times per week,
Withdrawal Symptoms Present No.

 

Report Request !D: 9225700

Print Date/Time: 6/20/2018 11:30 PDT

WARNING: This report contains confidential, proprietary, and/or legally privileged

information intended for the recipient only.
